    Case 17-16847-abl     Doc 65-5    Entered 01/03/19 06:25:06        Page 1 of 3




                      EXHIBIT: FORM OF ORDER




George Haines, Esq.                                E-FILED: December 31, 2018
Nevada Bar No. 9411
David Krieger, Esq.
Nevada Bar No. 9086
HAINES & KRIEGER, LLC
8985 S. Eastern Ave.
Las Vegas, NV 89123
Phone: (702) 880-5554
FAX: (702) 385-5518
Email: info@hainesandkrieger.com
Attorney for Ethilwaldo E.Dolojan and Juliet S. Dolojan

                   UNITED STATES BANKRUPTCY COURT

                             DISTRICT OF NEVADA

                                           )   Case No. BKS-17-16847-ABL
In Re:                                     )   Chapter 13
                                           )
                                           )   Hearing Date: February 14, 2019
      Ethilwaldo E.Dolojan and Juliet S.   )   Hearing Time: 2:30PM
Dolojan,                                   )
                                           )
                                           )
                              Debtor(s).   )
                                           )


   ORDER ON MOTION TO VALUE COLLATERAL, "STRIP OFF" AND
 MODIFY RIGHTS OF FREEDOM ASSET MANAGEMENT, LLC PURSUANT
                  TO 11 U.S.C. §506(a) AND §1322
      Case 17-16847-abl     Doc 65-5      Entered 01/03/19 06:25:06         Page 2 of 3



        THE ABOVE MATTER having been heard at the time and date above the Court

Finds as follows:

        1.     The Debtor's property located at 2341 Stockton Avenue, LAS VEGAS,

               NEVADA 89104 (the "Subject Property") is valued at $166,143.00,

        2.     That on the filing date of the instant Chapter 13 petition, FREEDOM

               ASSET MANAGEMENT, LLC's claim was wholly unsecured.

        IT IS THEREFORE ORDERED THAT FREEDOM ASSET

MANAGEMENT, LLC's secured claims is "Stripped off" and shall be avoided pursuant

to 11 U.S.C. Section 506(a) upon completion and/or discharge of the Debtor’s Chapter

13;

        IT IS FURTHER ORDERED THAT FREEDOM ASSET MANAGEMENT,

LLC's secured rights and/or lien-holder rights in the Subject Property shall be terminated

upon completion of the Debtor’s Chapter 13 and FREEDOM ASSET MANAGEMENT,

LLC’s claim shall be treated as an “unsecured” claim in the Debtor’s Chapter 13;

        IT IS FURTHER ORDERED THAT in the event the instant Chapter 13 matter

is dismissed or converted to a Chapter 7 proceeding the instant Order shall be vacated.

        DATED December 31, 2018.

Submitted by: /s/ George Haines, Esq.
             George Haines, Esq
             Attorney for the Debtor(s)

                     ALTERNATIVE METHOD re: RULE 9021:
       In accordance with LR 9021, counsel submitting this document certifies that the
order accurately reflects the court’s ruling and that (check one):
___ The court has waived the requirement set forth in 9021(b)(1).
___ No party appeared at the hearing or filed an objection to the motion.




                                           -2-
    Case 17-16847-abl       Doc 65-5      Entered 01/03/19 06:25:06       Page 3 of 3



___ I have delivered a copy of this proposed order to all counsel who appeared at the
hearing, and any unrepresented parties who appeared at the hearing, and each has
approved or disapproved the order, or failed to respond, as indicated below [list each
party and whether the party has approved, disapproved, or failed to respond to the
document]:
       APPROVED:
       DISAPPROVED:
       FAILED TO RESPOND:
___ I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
order with the motion pursuant to LR 9014(g), and that no party has objected to the form
or content of the order.

Submitted by: /s/George Haines, Esq.
             George Haines, Esq
             Attorney for the Debtor(s)

                                            ###




                                           -3-
